FILED
                             NOT FOR PUBLICATION                             MAR 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE GUADALUPE MENDOZA-                           No. 09-70826
MARIN,
                                                  Agency No. A077-056-703
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jose Guadalupe Mendoza-Marin, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. We dismiss the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         We lack jurisdiction to review the agency’s discretionary determination that

Mendoza-Marin failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Mendoza-Marin’s contention that the agency applied an incorrect legal

standard in making its hardship determination is not supported by the record and

does not amount to a colorable legal or constitutional claim. See Mendez-Castro v.

Mukasey, 552 F.3d 975, 980 (9th Cir. 2009).

         We lack jurisdiction to consider Mendoza-Marin’s contention that the IJ

abused her discretion by failing to grant a continuance because he failed to exhaust

that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         PETITION FOR REVIEW DISMISSED.




                                            2                                  09-70826